Title: From Thomas Jefferson to Jared Mansfield, 17 December 1804
From: Jefferson, Thomas
To: Mansfield, Jared


                  
                     Dear Sir 
                     
                     Washington Dec. 17. 04.
                  
                  Mr. Nicholas M. Lewis who lives near Louisville in Kentucky is desirous of being employed as a surveyor in the country lately acquired from the Delawares on the Ohio, whenever the surveying of that shall be begun. Knowing how important it is to a person in public employ to have assistants in whom he may place unlimited confidence, I with pleasure recommend mr Lewis to you as such an one. he was born, bred, & lived within 2. miles of me in Virginia, which he left only 3. or 4 years ago. I have known him therefore from his cradle and have never known an honester or more correct man. he was Surveyor of the county in which we both lived; has often acted in that line for me & with me, and is perfectly master of the business on the common scale of doing it, but works with an accuracy above the common. should you have occasion for his services in the quarter he fixes his mind on, you will find him worthy of your utmost confidence, and it will be a satisfaction to me to have pointed out to you so faithful an assistant, and to have been instrumental to him in procuring an emploiment he desires. Accept my friendly salutations & assurances of great respect & esteem.
                  
                     Th: Jefferson 
                     
                  
               